DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 & 7-23 are allowed.
REASONS FOR ALLOWANCE
Prior arts fail to essentially disclose “the virtual rotating weight has a settable virtual moment of inertia, and a virtual kinetic energy is stored in the virtual rotating weight according to:                    
                         
                        E
                        v
                        =
                        
                            
                                1
                            
                            
                                2
                            
                        
                        J
                        v
                        
                            
                                w
                            
                            
                                2
                            
                        
                    
                ” as recited when considered with the remaining of the limitations in Claim 1 & 20.
Therefore, with respect to Claim 1 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests – 
A method comprising: 
supplying electric power at a network connection point into an electric supply network having a network frequency by a converter-controlled generator unit, the supplying comprising: 
supplying the electric power depending on a control function, wherein the electric power comprises active power and reactive power, and 
making a selection between a normal control function and a frequency- maintaining control function differing from the normal control function as the control function,
wherein the normal control function is selected if the electric supply network is operating in a normal state, 
wherein the frequency-maintaining control function is selected if a steady-frequency operating state is present or is being configured, wherein the steady-frequency operating state represents an operating state of the electric supply network in which the network frequency is to be maintained at a constant value, and 
wherein: 
supplying the electric power comprises supplying a current having a frequency and a phase, 

the virtual rotating weight has a settable virtual moment of inertia, and a virtual kinetic energy is stored in the virtual rotating weight according to:  

    PNG
    media_image1.png
    30
    673
    media_image1.png
    Greyscale

2Application No. 16/622,236Reply to Office Action Dated April 21, 2021Ev, is the virtual kinetic energy, Jv is the virtual moment of inertia, wv is the virtual rotational speed, 
the frequency of the supplied current is proportional to the virtual rotational speed, 
the virtual kinetic energy is modified depending on a power deviation, and the power deviation quantifies an extent to which the active power is exceeded above an initial active power or above a predefined active power, and 
the virtual kinetic energy is modified by an amount of the power deviation integrated over time, and the virtual kinetic energy modifies the virtual rotational speed.
With respect to Claim 20 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests – 
A wind energy system configured to supply electric power as a converter-controlled generator unit at a network connection point into an electric supply network having a network frequency, the wind energy system comprising: 
a supply unit configured to supply the electric power depending on a control function, wherein the electric power comprises active power and reactive power, and 7Application No. 16/622,236 Reply to Office Action Dated April 21, 2021 
a control unit in which the control function is implemented, the control unit being configured to make a selection between a normal control function and a frequency-maintaining control function differing from the normal control function as the control function, wherein the control unit is configured to: 
select the normal control function if the electric supply network is operating in a normal state, and 
select the frequency-maintaining control function if a steady-frequency operating state is present or is being configured, wherein the steady-frequency operating state represents an operating state of the electric supply network in which the network frequency is to be maintained at a constant value, 


supplying the electric power comprises supplying a current having a frequency and a phase, 
the frequency and the phase of the supplied current are predefined by a virtual weight rotating at a virtual rotational speed, and 
the virtual rotating weight has a settable virtual moment of inertia, and a virtual kinetic energy is stored in the virtual rotating weight according to:  
    PNG
    media_image2.png
    27
    666
    media_image2.png
    Greyscale

Ev is the virtual kinetic energy, Jv is the virtual moment of inertia, wv is the virtual rotational speed, 
the frequency of the supplied current is proportional to the virtual rotational speed, 
the virtual kinetic energy is modified depending on a power deviation, and the power deviation quantifies an extent to which the active power is exceeded above an initial active power or above a predefined active power, and 
the virtual kinetic energy is modified by an amount of the power deviation integrated over time, and the virtual kinetic energy modifies the virtual rotational speed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832